Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19           PageID.106     Page 1 of 17



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,                   CRIMINAL NO. 18-CR-20653
v.
                                                  HON. STEPHEN J. MURPHY, III

JUAN ANTONIO GARCIA-JIMENEZ,

                     Defendant.
                                              /


              GOVERNMENT=S SENTENCING MEMORANDUM

      The United States of America, by its attorneys, Matthew Schneider, United

States Attorney for the Eastern District of Michigan, and Susan E. Fairchild,

Assistant   United     States     Attorney,   respectfully   submits   this   Sentencing

Memorandum regarding Defendant Juan Antonio Garcia-Jimenez, who is scheduled

to be sentenced on March 7, 2019. The government recommends a sentence of

confinement of 21 months, the mid-point of the applicable guideline range of 18 -

24 months, as indicated in the Rule 11 and the Pre-Sentence Report (PSR, ¶ 3A).

The Rule 11 provides that the government will not seek a sentence greater than the

mid-point of the applicable sentencing guideline range.


                                                                                        1
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.107    Page 2 of 17



I.    PROCEDURAL BACKGROUND

      Defendant is charged in a six-count Indictment with Encouraging and

Inducing Illegal Entry into the United States, in violation of Title 8, United States

Code, Section 1324(a)(1)(A)(iv). On November 21, 2018, Defendant entered a guilty

plea to all the charges in the indictment pursuant to a Rule 11 Plea Agreement.

Defendant has been in the custody of the U.S. Marshal Service since August 29,

2018, just over 6 months.

II.   FACTUAL BACKGROUND

      Defendant Juan Antonio Garcia-Jimenez, (a/k/a “Antonio”) is a naturalized

Canadian citizen, originally from Guatemala. He resides in Windsor, Ontario. In

March 2018, the United States Border Patrol and the Royal Canadian Mounted

Police (RCMP) began an investigation of Defendant, suspected to be involved in

alien smuggling from Canada to the United States.         Defendant was using the

Michigan Central Railway Tunnel between Canada and the United States to smuggle

illegal aliens across the border.

      The Michigan Central Railway Tunnel, hereinafter referred to as “tunnel,” is

a railroad tunnel located under the Detroit River that connects Detroit, Michigan in

the United States with Windsor, Ontario, Canada. The tunnel is 1.6 miles in length

and is used solely for train cargo travel. The walkway on either side of the tracks is

                                                                                    2
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19                    PageID.108      Page 3 of 17



narrow and in poor condition. When a train passes through a tunnel, air is displaced

creating a phenomenon called the “piston effect.” In essence, as the train pushes

air out of the tunnel, suction pulls air into the tunnel on the opposite end.1 Due to

the sloping nature of this tunnel (under the Detroit River), the high velocity travel of

the trains and, as depicted below, the tunnel’s compact nature, the presence of

pedestrians on narrow walkways inside the tunnel is extremely dangerous.




              Michigan Central Railway Tunnel, Detroit, MI. entrance,
              https://www.youtube.com/watch?v=MTVWC9vCiBY




1
    See https://ipfs.io/ipfs/QmXoypizjW3WknFiJnKLwHCnL72vedxjQkDDP1mXWo6uco/wiki/Piston_effect.html
                                                                                                      3
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19   PageID.109   Page 4 of 17




Incident #1
      On March 19, 2018, Detroit Station Border Patrol Agents apprehended

Juan Pablo Ramirez-Torres as he attempted to enter the United States

                                                                              4
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19     PageID.110    Page 5 of 17



unlawfully by walking through the tunnel from Canada. Ramirez is a citizen

and national of Mexico and had been lawfully living and working in Canada.

Several months prior to his arrest, Ramirez began to speak with people in

Canada about the possibility of crossing into the United States illegally.

Ramirez spoke with a man named “Antonio” whom he met at a restaurant in

the Leamington, Ontario area. “Antonio” said he could help Ramirez get into

the United States.

      On March 18, 2018 at approximately 11:30 P.M., “Antonio” picked

Ramirez up at his apartment in Kingsville, Ontario. “Antonio” drove Ramirez

to a location near the tunnel in Windsor, Ontario. “Antonio” showed Ramirez

the location where he needed to enter the tunnel and instructed him to enter

the tunnel after the train from Canada to the United States had passed.

“Antonio” told Ramirez that he needed to wait for the train so the cameras

would not notice him and the sensors would not activate. “Antonio” told

Ramirez that once in Detroit a man named Jose Rodriguez would pick him up.

Ramirez paid money to “Antonio” to help him enter the United States. On

March 19, 2018, Ramirez entered the tunnel and attempted to enter the United

States. Immediately upon exiting the tunnel, Border Patrol Agents

apprehended Ramirez.

                                                                                 5
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.111     Page 6 of 17



Incident #2

      On July 14, 2018, at approximately 2:00 A.M., U.S. Border Patrol

Agents apprehended two subjects exiting the train tunnel. The subjects, later

identified as Obseli Fidencio Maldonado-Gomez and Cesar Florentin Lopez-

Hernandez, told agents they were coming from Canada and were going to the

Greyhound bus station in Detroit, Michigan, with a final destination of North

Carolina. Both subjects told agents they were able to legally work and reside

in Canada. Both subjects stated that they met a taxi driver outside of a market

in Leamington, Ontario. The subjects referred to the taxi driver as “Peter.”

“Peter” offered to smuggle both subjects into the United States via the tunnel

for $1,500 U.S.D. each. Both subjects stated that they paid $1,500 to “Peter”

to be smuggled into the United States. On the evening of July 13, 2018,

“Peter” arrived at approximately 11:00 P.M. to take both subjects to the

Windsor, Ontario area. At approximately 1:30 A.M., both subjects were

instructed by “Peter” to wait for the next train entering the United States from

Canada. “Peter” told both subjects that they had to wait for the train so they

did not set off the sensors or cameras. As the train arrived, the subjects were

instructed by “Peter” to enter the tunnel behind the train and walk along the

narrow walkway to the United States. One of the subjects had a poorly drawn

                                                                                     6
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.112   Page 7 of 17



map of the tunnel entrance and a list of street names near the Greyhound bus

station in Detroit, MI. During follow up interviews, both subjects were shown

a photo of Defendant, Juan Antonio Garcia-Jimenez.             Both subjects

identified Defendant as the taxi driver who brought them to the tunnel and

instructed them how to illegally enter the United States.

Incident #3

      On July 30, 2018 at approximately 4:00 A.M., U.S. Border Patrol

Agents apprehended two subjects exiting the tunnel. Both subjects, later

identified as Brayan Corado-Recinos and Ipolito Carpio-Recinos, stated that

they entered the United States through the tunnel and were traveling to an

unknown hotel in southwest Detroit to await pickup from a family member.

   Corado-Recinos claimed that he contacted the smuggler via text message

and then later by “What’s App.” He learned that the smuggler’s name was

“Antonio.” His first contact with “Antonio” was on July 18, 2018. After

several conversations with “Antonio”, arrangements were made for Corado-

Recinos to be smuggled into the United States through the tunnel for $1,500

U.S.D. After telling his co-worker Carpio-Recinos of his intent to enter the

United States, Carpio-Recinos also wanted to be smuggled into the United

States. On July 29, 2018, both subjects were picked up by “Antonio” near
                                                                                   7
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19    PageID.113   Page 8 of 17



farms in Leamington, Ontario and driven to Windsor, Ontario. Upon arriving

in Windsor, “Antonio” took them to the Caesars Casino in Windsor to

exchange their Canadian currency for United States dollars. “Antonio”

entered the casino with them to assist them with translation. The exchange

was corroborated with video footage from the casino.




                                                                               8
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.114    Page 9 of 17




      The footage shows GARCIA-JIMENEZ leading Corado-Recinos and

Carpio-Recinos through the casino to the cash exchange desk. After they

exchanged their currency, they left the casino with “Antonio” and proceeded

to the railroad tunnel entrance in Windsor, Ontario. They waited with

“Antonio” in his vehicle for approximately three hours, near the entrance to

the train tunnel, waiting for a train to enter the United States.           At

approximately 3:30 a.m., “Antonio” stated that the train was probably not

going to come and he told them to begin their walk through the tunnel. They

entered the tunnel and exited the United States side at approximately 4:00 a.m.

Both subjects were apprehended by United States Border Patrol agents upon

exiting the tunnel. Both subjects paid “Antonio” $1,500 U.S.D. or the

Canadian equivalent. During post-arrest interviews, both subjects identified

Defendant as the smuggler who brought them to the tunnel and arranged for
                                                                                    9
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19      PageID.115      Page 10 of 17



 their entry into the United States. The photo below from security cameras

 shows the men entering the railroad tunnel in Windsor, crossing into the

 United States.




  Incident #4

      Sometime prior to August 25, 2018, Maria de las Angeles Tellez-

 Orgaz, Maura Tellez-Orgaz, Dafne Michel Lopez-Tellez and Anderson

 Arreola-Tellez, who are citizens and nationals of Mexico, contacted

 Defendant. They contacted Defendant to see if he would help them illegally

 enter the United States. They had traveled to Canada from Mexico and

 wanted to go to the United States for better employment opportunities.

 Defendant agreed to help them enter the United States by traveling through
                                                                                   10
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.116   Page 11 of 17



 the underground railroad tunnel located between Windsor, Ontario and

 Detroit, Michigan. Defendant charged them $1500 each for his assistance

 and advice in traveling through the tunnel. Because they could not raise all

 the money needed, only $5680 U.S.D. was paid to Defendant. Upon entry

 into the United States on or about August 25, 2018, they were apprehended

 by Border Patrol Agents and taken into custody. The photos below show the

 aliens entering into the tunnel from Windsor and exiting the tunnel into the

 United States. The photos are from surveillance cameras placed at the tunnel

 entry points.




                                                                                  11
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19   PageID.117   Page 12 of 17




                                                                             12
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19       PageID.118   Page 13 of 17



         Each of the aliens identified Defendant, “Antonio” as the smuggler. Photos

 taken by one of the aliens showed Defendant in the car with the aliens as he drove

 them to the train tunnel. In addition, text messages were produced which discussed

 how the smuggling was to occur and payment by the aliens.

         Defendant was arrested on August 29, 2018, when he traveled into the United

 States with his wife and daughter. He has been in the custody of the U.S. Marshals

 since his arrest.



 III.    SENTENCING CALCULATION

         Both parties have calculated the guideline range as 18-24 months

 imprisonment in the Rule 11, and the Probation Department agrees (PSR, ¶ 48).


 IV.     GOVERNMENT=S RECOMMENDATION

         As set forth in the PSR, based upon Defendant=s criminal history and the

 underlying criminal conduct, Defendant falls within the sentencing guideline range

 of     18 - 24 months.   The government respectfully recommends that the Court

 impose a sentence of confinement of 21 months, to be followed by a 3 year period

 of non-reporting supervised release. Defendant will be deported back to Canada

 following service of any term of imprisonment imposed by this court. A custodial


                                                                                 13
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.119    Page 14 of 17



 sentence of 21 months would recognize the seriousness of Defendant=s offense

 conduct and would serve as a deterrent to future criminal activity.



  V.     ANALYSIS OF 18 U.S.C. §3553(A) FACTORS

       A sentence of 21 months, within the guideline range calculated by the U.S.

 Probation Dept., appropriately takes into account the factors identified in 18 U.S.C.

 '3553(a), and, in view of the totality of the circumstances and facts of Defendant=s

 case, is reasonable.

       Nature and Circumstances of the Offense/History and Characteristics of
       Defendant

       The criminal charges involve Defendant smuggling aliens into the United

 States. Defendant did so for personal profit and economical gain. Defendant’s

 actions put the lives of the aliens at great risk. Not only was the tunnel in poor

 condition for pedestrian travel, but it was very dark and the risk of trains traveling

 through the tunnel at a high rate of speed, during the pedestrian travel, was high.

 An encounter with the train while in the dark train tunnel would be fatal for the

 travelers.

       Defendant is 53 years old. He is a naturalized Canadian citizen, originally

 from Guatemala.        As a non-native of Canada himself, he was aware of the

 desperation of the aliens wanting to come to the United States for better employment
                                                                                    14
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19          PageID.120    Page 15 of 17



 and living conditions. He prayed on the aliens’ vulnerabilities and charged them a

 substantial price for his advice and counsel on how to illegally enter the United

 States. Due to the clandestine nature of this criminal activity, there is no way to be

 certain how many times he has smuggled aliens into the United States in the past.

 Countless aliens could have illegally entered the United States with his assistance.

       Need for Sentence Imposed to Reflect the Seriousness of the Offense,
       Promote Respect for the Law and to Provide Just Punishment for the
       Offense and the Need for the Sentence to Afford Adequate Deterrence to
       Criminal Conduct


       In encouraging the illegal aliens to travel through the tunnel late at night,

 Defendant placed the lives of the aliens in jeopardy, because cargo trains traveling

 between the United States and Canada at high rates of speed, currently use the tunnel.

 In addition to subjecting the aliens to danger, through his actions he displayed a great

 disregard for the immigration laws of the United States, the laws which serve to

 protect our borders and national security. Without a significant sanction being

 imposed upon him, Defendant is likely to engage in future similar acts. Based upon

 the incidents described above, it is apparent that smuggling illegal aliens into the

 United States became a profitable way for Defendant to supplement his income as a

 taxi driver in Canada.

       Because this Court is obligated to impose a sentence necessary to reflect the

                                                                                      15
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19         PageID.121    Page 16 of 17



 seriousness of the offense, promote respect for the law and to provide just

 punishment for the offense, as well as a sentence to afford adequate deterrence to

 criminal conduct, a sentence of confinement of 21 months is warranted.

       The Need for the Sentence Imposed to Protect the Public from Further
       Crimes of Defendant

       Persons who need to be protected from further crimes of the Defendant are

 the aliens who fall victim to Defendant’s scheme of smuggling them into the

 United States at great risk. Security regulations and standards exist requiring aliens

 to be presented to immigration officials at border crossings before gaining entry

 into the United States for the security of U.S. citizens. By smuggling aliens into the

 country, Defendant bypassed those regulations.

       The Need to Avoid Unwarranted Sentence Disparities Among Defendants
       With Similar Records Who Have Been Found Guilty of Similar Conduct

         A sentence of 21 months, within the calculated range of 18-24 months is

 appropriate to avoid unwarranted sentence disparities with defendants who have

 similar criminal records and who engage in similar type criminal activity.



 VI.   CONCLUSION

         The Probation Officer has not identified any factors to warrant a departure

  from the applicable sentencing guideline range (PSR, ¶ 62). Likewise, the

                                                                                     16
Case 2:18-cr-20653-SJM-RSW ECF No. 23 filed 02/27/19        PageID.122     Page 17 of 17



  government has not identified any reason to depart. A sentence of 21 months’

  imprisonment, to be followed by a period of non-reporting supervised release,

  should be imposed.

                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               s/Susan E. Fairchild (P41908)
                                               Assistant United States Attorney
                                               211 W. Fort St., Suite 2001
                                               Detroit, Michigan 48226
                                               (313) 226-9577
                                               E-mail: susan.fairchild@usdoj.gov

 Dated: February 27, 2019

                           CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2019, I electronically filed the
 foregoing document with the Clerk of the Court using the ECF system.


              Rhonda Brazile, Attorney for Defendant



                                               s/Susan E. Fairchild P41908
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Phone: (313) 226-9577
                                               E-mail: susan.fairchild@usdoj.gov


                                                                                    17
